DISMISSED, and Opinion Filed July 6, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00423-CV

                      IN RE WANDA BOWLING, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-51274-2015

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Garcia
      Before the Court are relator’s petition for writ of mandamus and subsequent

motion for emergency relief.

      Relator has been declared a vexatious litigant and is prohibited from filing pro

se any new litigation in a court of this State without first obtaining permission from

the local administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.102(a),

11.103(a). A petition for writ of mandamus is a civil action to which the vexatious

litigant statute applies. Cooper v. McNulty, No. 05-15-00801-CV, 2016 WL

6093999, at *3 (Tex. App.—Dallas Oct. 19, 2016, no pet.) (mem. op.) (citing Retzlaff

v. GoAmerica Commc’ns Corp., 356 S.W.3d 689, 700 (Tex. App.—El Paso 2011,

no pet.) (concluding under statutory definitions, “a person who seeks mandamus
relief commences a civil action in the appellate court”)); see also TEX. CIV. PRAC. &

REM. CODE ANN § 11.001(2) (defining “litigation” as “a civil action commenced,

maintained, or pending in any state or federal court.”); id. § 11.103(a) (the clerk of

a court “may not file a litigation, original proceeding, appeal, or other claim

presented, pro se, by a vexatious litigant subject to a prefiling order” unless the

litigant first obtains permission).

       Relator filed this original proceeding without first obtaining the required

permission. By order dated June 18, 2021, we ordered relator to file a copy of an

order from the local administrative judge giving her permission to file this original

proceeding by June 28, 2021. We cautioned her that failure to provide the written

verification of permission to file may result in dismissal of this original proceeding

for want of jurisdiction without further notice.

       On June 28, 2021, relator filed a motion for emergency relief and attached an

order from the administrative judge denying her permission to file this original

proceeding. In essence, relator’s motion complains about the administrative judge’s

denial of permission to file this action.

      Because relator has not provided this Court with a written order giving her

permission to file this original proceeding, we dismiss the proceeding for lack of

jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.1035(b) (the court “shall

dismiss the litigation unless the [vexatious litigant subject to a prefiling order] . . .

obtains an order from the appropriate local administrative judge described by

                                            –2–
Section 11.102(a) permitting the filing of the litigation”); see also In re Johnson,

No. 03-13-00531-CV, 2013 WL 4822489, at *1 (Tex. App.—Austin Aug. 30, 2013,

orig. proceeding) (mem. op.) (dismissing petition for writ of mandamus when

vexatious-litigant relator made no showing that he had obtained order from local

administrative judge permitting filing thereof).

      Relator’s motion for emergency relief is denied without prejudice to refiling

a challenge to administrative judge’s denial of the order in the manner permitted by

statute. See TEX. CIV. PRAC. & REM. CODE ANN. §11.102 (f).




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE


210423F.P05




                                         –3–